Although I concur in the judgment, I am unable to concur in some of the implicit holdings in the majority opinion. Rather, the first three assignments of error would be well taken if the error were not harmless beyond a reasonable doubt.
The trial court unduly restricted cross-examination of Rosie Coffman and her mother. Failure at least to conduct a full incamera inspection of the juvenile records violated the standards of Davis v. Alaska (1974), 415 U.S. 308, 94 S. Ct. 1105,39 L. Ed. 2d 347. The majority dismisses the issue by holding that the conduct (status) of Rosie Coffman prior to November 6, 1988, is irrelevant because it is not an element of the offense of contributing to the unruliness of a child. In so doing, cases from other states are relied upon which do not answer the question before us. The fact that a child has been delinquent or unruly in the past does not necessarily mean either that that child is presently delinquent or unruly or that the nature, type, or degree of unruliness or delinquency cannot be changed to the detriment of the child. But these are issues for the jury to determine based upon a full review of all relevant evidence.
Evidence as to the actual status (conduct) of the child both before, during, and after the alleged contributing act of the defendant is relevant, not as an element of the offense but as bearing upon the issue of the existence of the necessary causal connection between the alleged contributing conduct of the defendant and the delinquency or unruliness of the child. See Annotation (1968), 18 A.L.R. 3d 824.
Under the former Ohio law, this distinction was set forth in the second paragraph of the syllabus of State v. Miclau (1957),167 Ohio St. 38, 4 O.O.2d 6, 146 N.E.2d 293, as follows:
"Where it is charged only that defendant did aid, abet, induce, cause, encourage or contribute toward the delinquency of a minor child, it is essential, in order to sustain a conviction, to establish by evidence beyond a reasonable doubt that there was some delinquency of such child which defendant either aided, abetted, induced, caused or to which he contributed." Compare State v. Gans (1958), 168 Ohio St. 174, 5 O.O.2d 472, 151 N.E.2d 709.
Prior to 1986, the offense of contributing was defined as part of the juvenile code by R.C. 2151.41, which read in pertinent part as follows:
"No person shall abuse a child or aid, abet, induce, cause, encourage, or contribute to the dependency, neglect, unruliness, or delinquency of a child or a ward of the juvenile court, or act in a way tending to cause delinquency or unruliness in such child. * * *" *Page 813 
Effective March 6, 1986, the offense of contributing was removed from the juvenile code and placed in the criminal code by repealing former R.C. 2151.41, supra, and enacting R.C.2919.24, which reads in pertinent part as follows:
"(A) No person shall do either of the following:
"(1) Aid, abet, induce, cause, encourage, or contribute to a child or a ward of the juvenile court becoming an unruly child, as defined in section 2151.022 of the Revised Code, or a delinquent child, as defined in section 2151.02 of the Revised Code;
"(2) Act in a way tending to cause a child or a ward of the juvenile court to become an unruly child, as defined in section2151.022 of the Revised Code, or a delinquent child, as defined in section 2151.02 of the Revised Code."
At the same time, the offense as part of the criminal code became subject to the rule of construction for criminal cases set forth in R.C. 2901.04(A) as follows:
"Sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused."
We are not here called upon to interpret R.C. 2919.24(A)(2), which prohibits acting in a way tending to cause delinquency or unruliness in a child (the equivalent of the second portion of the former statute) since no charge has been made charging such an offense.
Rather, at issue is what it means to "aid, abet, induce, cause, encourage, or contribute to a child or ward becoming an unruly child * * * or a delinquent child * * *." The word "becoming" is the present participle of the verb "to become," which means to come into existence, or change or develop. Webster's Third New International Dictionary (1986) 195, defines the transitive verb "to become" to mean "to come to exist or occur" or "to pass from a previous state or condition and come to be: grow or change into being through taking on a new character or characteristic."
Here, the only offense charged by the indictment was that defendant "did recklessly aid, abet, induce, cause, encourage, or contribute to a child1 * * * to wit: did engage in sexual conduct with Rosie Coffman, a minor, age sixteen (16) years, to wit: vaginal intercourse * * *." (Footnote added.)
The evidence is overwhelming that the conduct charged did in fact occur in that defendant did engage in sexual conduct (vaginal intercourse) with Rosie Coffman, a sixteen-year-old minor. *Page 814 
Defendant made out-of-court statements which constitute an admission (or confession) to the conduct involved, even though his version differed from that of Rosie Coffman's in some respects. Defendant at first denied having sex with Rosie Coffman but eventually admitted he did to a private investigator who had been engaged by an attorney for defendant (not trial counsel) to talk with defendant. Defendant admitted that he had arranged for Michelle Foster (or Mercedes) to come to his apartment, she having been referred to him by one Leandra Crowley. Michelle called back and asked if it was acceptable to bring another girl along, namely Rosie Coffman. The two arrived at his apartment, and he paid their taxicab fare. At first, defendant stated he had sex only with Michelle while having Rosie wait upstairs. During the interview, defendant admitted having sex with Rosie Coffman as well. He verified some of the details related by Rosie Coffman, including the use of black robes and payments of money.
In light of this unrefuted testimony as to defendant's confession to the investigator engaged by his own then attorney, any questions as to Rosie Coffman's credibility become insubstantial. Likewise, defendant has not suggested that Rosie Coffman was a practicing teenage prostitute nor that the sought-for records might reveal a long history of prostitution. None of the evidence suggests that Rosie Coffman had previously, much less habitually, engaged in prostitution. Defendant's own statement was that he made his arrangements with the other woman, Michelle, and that she requested permission to bring along another girl who turned out to be Rosie Coffman.
Defendant's request for the records was based primarily upon other types of conduct which could constitute unruliness under R.C. 2151.022 but with which defendant was not charged, even though considerable evidence concerning such other types of conduct was admitted and the trial court erroneously charged upon them over defense objection.
Since the error was harmless beyond a reasonable doubt, I concur in the portion of the majority opinion so holding and in the overruling of the first assignment of error.
The same is true with respect to the second assignment of error. The error is manifest since the indictment charged only that defendant engaged in sexual conduct with the minor. However, I concur in the discussion in the majority opinion finding such error to be harmless beyond a reasonable doubt.
Likewise, I find error in the prosecutor's injection of evidence that defendant engaged in similar activity with the same minor in 1985. However, the trial court handled the situation well by instructions and did not abuse its discretion in overruling the motion for mistrial, especially in light of the overwhelming evidence, including defendant's admissions referred to above, *Page 815 
that he did in fact engage in sexual conduct with the minor on the date charged. Defendant was not prejudiced by the repeated efforts to refer to an earlier contact between the minor and defendant. Accordingly, I concur in the overruling of the third assignment of error.
I concur in the majority opinion with respect to the fourth assignment of error.
Accordingly, I concur in the opinion with the reservations stated herein and in the judgment.
1 Since engaging in sexual intercourse by an adult is not in itself a criminal offense, it is doubtful that the indictment charged an offense of contributing to delinquency as defined by R.C. 2151.02, which the trial court dismissed, although the indictment is sufficient to charge contributing to unruliness.